DETAILED ACTION
This action is in response to the claims filed on September 17th, 2019. A summary of this action:
Claims 1-18 have been presented for examination.
Claims 13-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim(s) 1-2, 4, 6-7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view of Mueen et al., “Extracting Optimal Performance from Dynamic Time Warping”, 2016
This action is made non-Final

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 5, 8-12, and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as the contingent claim interpretation of claim 2 (see MPEP § 2111.04), and the other grounds of rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Dependent claim 2 is treated as representative of claims 8 and 13. 

As per MPEP §2111.04: The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met
Claim 2 recites a contingent limitation, i.e. that the system determines, in some but not all cases, that the “computed curve” is incompatible. The “some” as the Examiner uses is zero or more, as under the broadest reasonable interpretation the “computed curve” is reasonably 
In other words, claim 2 recites, in essence, limitations in which if the computed curve is “compatible” some steps are performed, and else if the computed curve is “incompatible” then a second different series of steps are perform.

As per MPEP §2111.04: “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.”
In regards to dependent claims 8 and 14 – these recites the same allowable subject matter as claim 2, and as these claims are drawn to the statutory category of a system for claim 8, and an article of manufacture for claim 14 the BRI of these claims is that the claims “requires structure” for both contingent cases, i.e. claims 8 and 14 require the structure to perform both contingent cases, and as such the allowable subject matter is required by these claims.

Claim 5 is allowable over the prior art by virtue of dependency as they dependent upon the contingent limitation of the curve being “incompatible” recited in claim 2. 
Claims 8-12 and 15-18 are allowable over the prior art by virtue of dependency on claims 8 and 14. 

	The following limitations in claim 2 recite, for the contingent case of the curve being “incompatible”: 
(a) discarding, with the application module, all end connectors except innermost one at both ends of the reference curve;
	(b) redefining, with the application module, the computed curve by remeshing inner portion with nodes connected to at least one connector;
	(c) recreating, with the application module, a new set of connectors between each node of the computed curve and a corresponding node of the reference curve based on the criteria of the similarity measure technique;
	and repeating (a)-(c) until the computed curve is compatible with the reference curve;
	
	These above limitations are also recited in claim 8 and 14, and are required by claims 8 and 14 under the BRI due to the statutory category as noted above. 

None of the prior art of record, either taken alone or in combination, fairly teaches the claimed invention when taken as a whole when the contingent case is invoked (i.e., the curve is “incompatible). 

The closest combination of prior art is the below relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Arrubas-Gil, “Pairwise dynamic time warping for event data”, 2013 – see the abstract, see § 2 specifically see § 2.3 on page 259 which uses a DTW algorithm with “an interpolation step” in steps 7-8, e.g. see figure 2 

The next closest combination of prior art is the below relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view of Elfrat et al., “Curve Matching, Time Warping, and Light Fields: New Algorithms for Computing Similarity between Curves”, 2007 – see the abstract, see figure 1 (b) and (c) “demonstrate the matching results under two different samplings of the curves.” and then see § 5

The next closest combination of prior art is the below relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view of Gins et al., “Hybrid Derivative Dynamic Time Warping for Online Industrial Batch-End Quality Estimation” – see the abstract, see §2.1 which teaches in part “In HDDTW, the measurement signals are first approximated using piece-wise linear approximations because of the inherent numerical instability of 

The next closest combination of prior art is the below relied upon combination of Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view of Munich et al., “Continuous Dynamic Time Warping for translation invariant curve alignment with applications to signature verification” – see § 2, specifically §2.3 for CDTW – see col. 2 on page 3, ¶ 1 for “a linear interpolation model between sample points”

While these combinations of prior art teaches some portions of the claimed invention, they fail to teach the entire claimed invention when read in combination and when the contingent case of the curve being “incompatible” occurs.
None of the combinations stated above, nor any other combination of the prior art of record fairly teaches:
(a) discarding, with the application module, all end connectors except innermost one at both ends of the reference curve;
	(b) redefining, with the application module, the computed curve by remeshing inner portion with nodes connected to at least one connector;
(c) recreating, with the application module, a new set of connectors between each node of the computed curve and a corresponding node of the reference curve based on the criteria of the similarity measure technique;
	and repeating (a)-(c) until the computed curve is compatible with the reference curve;
when taken in combination with the remaining limitations and elements of the claimed invention for when the “curve” is “incompatible”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 recites, in part: A non-transitory computer readable medium containing instructions for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part 

This is not supported by the instant specification – there is nothing in the instant specification which would allow a person of ordinary skill to clearly recognize that the applicants invention as “for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part” as recited in the preamble of claim 13.

There is no description of this feature in the instant specification – the closest support is in ¶ 2-3 wherein ¶ 2 recites in part “for determining a numerical material model that optimally emulates physical material test results” and the drawing in figure 5, reproduced below. Neither of these citations, nor any other portion of the specification, have any disclosure on “numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part” as recited in claim 13.

    PNG
    media_image1.png
    348
    558
    media_image1.png
    Greyscale

As per MPEP § 2163.03: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a 

The preamble of claim 13 is a recitation wherein the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved, i.e. claim 13 recites, in part: for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part 
As such, the instant disclosure fails to provide adequate written description for the above cited limitation in claim 13. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 2, 8, and 14 recite in similar form (claim 2 is treated as representative): 
and 11Attorney Docket No. LSTC-135determining, with the application module, whether the computed curve is compatible with the reference curve;
	when the computed curve is incompatible with the reference curve,(a) discarding, with the application module, all end connectors except innermost one at both ends of the reference curve;

The term “compatible” and “incompatible” in the above limitations are a relative terms which renders the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The closest standard provided in the specification is in ¶ 25 which recites “Term "compatible" used herein is defined for comparing two curves having no redundant end connector between them.”
This definition recites “is defined for comparing...” – this is not a definition, i.e. this does not explicitly recite “is defined as” or the like. Instead, this is merely recitation that there is a definition “for” this purpose but does not actually recite what this definition is. 
As such, there is no standard to ascertain the present scope of the claimed invention, and limitations are not read in from the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Claim 1, and the dependents thereof, are treated as representative of claims 7 and 13, and the dependents thereof. Claims 7 and 13, and the dependents thereof, are rejected under a similar rationale as the rationale for claim 1, and the dependents thereof.

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 7 is directed towards the statutory category of a machine
	Claim 13 is directed towards a statutory category of an article of manufacture. 

Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).
 
The mathematical concept recited in claim 1 is:

A method of determining a numerical material model ...comprising:
...
	creating, with the application module, a FEA model representing the specimen which is associated with numerical material properties defined by a formula having a set of adjustable coefficients;
	obtaining, with the application module, a number of computed curves each defined with multiple nodes of computed stress-strain values by conducting a time-marching simulation of the material test using the FEA model with unique values for the set of adjustable coefficients;
	calculating, with the application module, respective curve difference measurement parameters between each of the computed curves and the reference curve using a similarity measure technique that includes trimming off excess end portion of each of the computed curves so as to match the reference curve;
	and determining, with the application module, optimal values for the set of adjustable coefficients by estimating a minimum of the curve difference measurement parameters in accordance with an optimization technique. 
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).



Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
Claim 1 - receiving, ..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;
Claim 7 - receiving a reference curve defined with multiple nodes of measured stress- strain data obtained in a physical material test of a specimen;
Claim 13 - receiving,..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Claims 1 and 7: that optimally emulates physical material test results
Claim 13: for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part


Claim 1: ...in a computer system...
Claim 7: 	A system ... comprising: ...an input/output (I/O) interface; a memory for storing computer readable code...; at least one processor coupled to the memory, said at least one processor executing the computer readable code in the memory to cause the application module to perform operations of:
Claim 13: A non-transitory computer readable medium containing instructions ... in a computer system 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitations are merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
Claim 1 - receiving, ..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;
Claim 7 - receiving a reference curve defined with multiple nodes of measured stress- strain data obtained in a physical material test of a specimen;
Claim 13 - receiving,..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Claims 1 and 7: that optimally emulates physical material test results
Claim 13: for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1: ...in a computer system...
Claim 7: 	A system ... comprising: ...an input/output (I/O) interface; a memory for storing computer readable code...; at least one processor coupled to the memory, said at least one processor executing the computer readable code in the memory to cause the application module to perform operations of:
Claim 13: A non-transitory computer readable medium containing instructions ... in a computer system 

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of “storing and retrieving information in memory” (see MPEP § 2106.05(d)):
Claim 1 - receiving, ..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;
Claim 7 - receiving a reference curve defined with multiple nodes of measured stress- strain data obtained in a physical material test of a specimen;
Claim 13 - receiving,..., a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen;

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of “realistically simulate the physical structural behaviors...to emulate such behaviors” (see instant specification, ¶ 3):
Claims 1 and 7: that optimally emulates physical material test results
Claim 13: for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part

For addition evidence of this, see:
Stander et al., “Application of Digital Image Correlation to Material Parameter Identification using LS-OPT”, 2017, ¶ 1 which teaches in part: “The goal of material parameter identification is to characterize the constitutive behavior using experimental results in combination with structural modeling of the test samples. Although rather well established, it is a complex subject which may involve material nonlinearity”
Witowski et al., “An Effective Curve Matching Metric for Parameter Identification using Partial Mapping”, see the introduction which provides a background of the art of this activity
Du Bois et al., “An LS-OPT® methodology for utilizing partial curve data for the calibration of material models”, 2019 – see the introduction which teaches a variety of “existing similarity measures” which may be used for the activity

The Examiner notes that the above references are from the instant assignee, and the authors of the publications include some of the instant inventors, e.g. Katharina Witowski. 

For additional evidence of the above activities being well-understood, routine, and conventional see the prior art relied upon and the pertinent prior art made of record below. 

The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Dependent claims 2, 8, and 14 recite addition steps in the mathematical concept
Dependent claims 3, 9, and 15 recite merely further limit a step in the mathematical concept, i.e. these are merely part of the mathematical concept
Dependent claims 4, 10, and 16 recite merely further limit a step in the mathematical concept, i.e. these are merely part of the mathematical concept
Dependent claims 5, 11, and 17 recite merely further limit a step in the mathematical concept, i.e. these are merely part of the mathematical concept
Dependent claims 6, 12, and 18 recite merely further limit a step in the mathematical concept, i.e. these are merely part of the mathematical concept

The claimed invention recites a mathematical concept without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503.

Regarding Claim 1
Jekel teaches:
	A method of determining a numerical material model that optimally emulates physical material test results comprising: (Jekel, abstract, teaches a system using a variety of methods/”measures” wherein “The measures are then used to solve more complicated inverse analysis, where material parameters are identified for a kinematic hardening transversely anisotropic material model. The inverse analysis finds material parameters such that a non-linear FE model reproduces the behavior from five experimental hysteresis loops [i.e. a numerical model that optimally emulates/reproduces the test results from experimental hysteresis loops]. Each method was shown to find useful parameters for these problems...” and then see the introduction for more clarification, e.g. ¶ 2 teaches “In this context an inverse 
	receiving, in a computer system having at least a finite element analysis (FEA) based application module installed thereon, a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen; (Jekel, as cited above in the abstract and introduction teaches a system which is “using optimization to minimize the difference between experimental data and a numerical model’s response”, e.g. see figure 2 – this teaches that reference “experimental” curves are received by the system, wherein these curves have a plurality of nodes [the data points] of measured “stress” and “strain” data [see fig. 2] that were obtained from a physical test, i.e. “experimental hysteresis loops” (page 356, col. 1, ¶ 1), see the section “Methodology” for more clarification wherein ¶ 1 summarizes the system as “In general some experiment was conducted on a material (e.g. a load-unload uniaxial test, or tension-compression test). Then a numerical model was created which replicates the physical conditions of the test (e.g. an appropriately constrained FE model). In the case of using a FE model, this process has been referred to as the FE model updating (FEMU) method [21]. An inverse analysis determines parameters of the numerical model by minimizing the difference between experimental data and the response of the numerical model. Optimization is used to find the parameters by minimizing an objective function which describes the quality-of-fit from the collection of parameters.”

    PNG
    media_image2.png
    431
    487
    media_image2.png
    Greyscale

	creating, with the application module, a FEA model representing the specimen which is associated with numerical material properties defined by a formula having a set of adjustable coefficients; (Jekel, as cited above in the abstract, introduction, and methodology sections teaches that this system creates an “FE model” [FEA model], i.e. see the section methodology ¶ 1 “Then a numerical model was created which replicates the physical conditions of the test (e.g. an appropriately constrained FE model).” and see page 361 col. 1, ¶ 1-3 wherein ¶ 3 teaches “Lastly, material parameters were identified for a kinematic hardening transversely anisotropic material model. Optimization was used to find the parameters such that the FE models reproduce experimental tension-compression tension cycles. Test data is from five different tension compression- tension cycles. The material exhibits stress strain hysteresis, and the results compare the differences between measures of similarity. To see how the objective in other words the FEA model is associated with a “material model” which is a formula, or set of formulas which define “material parameters” (e.g., page 361, col. 1, ¶ 3) [example of numerical material properties] wherein the “material model” has adjustable coefficients that are optimized to “find the parameters such that the FE models reproduce experimental” data, for claim interpretation see figure 4 in the instant specification which is a “material model” and see ¶ 21 in the specification which recites that this is “an example formula 400 that defines material properties”, i.e. the claimed formula encompasses the “material model” of Jekel under the BRI)
	obtaining, with the application module, a number of computed curves each defined with multiple nodes of computed stress-strain values by conducting...simulation of the material test using the FEA model with unique values for the set of adjustable coefficients; (Jekel, as cited above in the Methodology section teaches this, i.e. see page 357, col. 1, ¶ 3 as cited above “Then a numerical model was created which replicates the physical conditions of the test (e.g. an appropriately constrained FE model). In the case of using a FE model, this process has been referred to as the FE model updating (FEMU) method [21]. An inverse analysis determines parameters of the numerical model by minimizing the difference between experimental data and the response of the numerical model. Optimization is used to find the parameters by in other words the FE model is used to simulate the material test conditions in order to obtain a computed curve and then the system performs “updating a FE model, where material parameters are determined such that the FE model’s response best replicates an experiment” during “inverse analysis” (page 355, col. 2, ¶ 1), and then see page 364 col. 1, ¶ 2 for an example of this wherein “This overall strategy requires a large number of function evaluations on multiple non-linear FE models” [a number of computed curves are obtained during the optimization, i.e. for each set of “parameters”/adjustable coefficients])
	calculating, with the application module, respective curve difference measurement parameters between each of the computed curves and the reference curve using a similarity measure technique that includes [having] excess end portion of each of the computed curves... (Jekel, see the section “Methodology” – the “measures of the similarity between two curves for inverse analyses” is an example of this, i.e. the described examples in Jekel of “similarity measures” are various similarity measurement techniques that are used to calculate curve difference measurement parameters between each of the computed curves and the reference/experimental curve
in regards to the excess end portions  – see page 357, col. 1, wherein “One problem is that there are a different number of data points on the experimental curve than the numerical curve”, e.g. see figure 2 and page 358 col. 1 ¶ 1 “An example of where an experimental curve and numerical curve have different overall lengths is seen in the material tension-compression-tension test of Fig. 2.”, in other words the computed curves [the numerical curves] have 
and determining, with the application module, optimal values for the set of adjustable coefficients by estimating a minimum of the curve difference measurement parameters in accordance with an optimization technique. (Jekel, see page 361 col. 1 ¶ 1-3, and see the other portions cited above – the system is to use “the similarity measures...in optimizations to identify parameters”, wherein the section “Straight line illustrative fit” ¶ 1 is an example which clarifies “The similarity measures were minimized using the genetic algorithm (GA) implemented in LS-OPT with the default parameters.” also see the section Methodology ¶ 1 “An inverse analysis determines parameters of the numerical model by minimizing the difference between experimental data and the response of the numerical model. Optimization is used to find the parameters by minimizing an objective function which describes the quality-of-fit from the collection of parameters.”, in other words the system determines, using an optimization algorithm such as a GA, optimal values for the set of adjustable coefficients in the material models by minimizing the curve different measure parameters with an optimization technique, for claim interpretation see ¶ 28 in the instant specification which recites embodiments including “genetic algorithm” for the “optimization technique”)

Jekel does not explicitly teach:
 a time-marching 
includes trimming off excess end portion of each of the computed curves so as to match the reference curve;

Seto teaches:
includes trimming off excess end portion of each of the computed curves so as to match the reference curve; (Seto, abstract and introduction teaches “a method based on dynamic time warping (DTW)” wherein the method is a modified form “to improve on computational efficiency and similarity measure accuracy”, and then see page 3, col. 2, ¶ 3 “Therefore, at each displacement k, we truncate [example of trimming] both input series, Xi and Xj , to the same length” [trimming off excess end portion] as part of section IV for the “DTWSUBSEQ” method which is the above described “modification to DTW” which improves the efficiency and accuracy, in other words Seto teaches an improved version of DTW that includes truncating the input series for the algorithm as part of the improved algorithm – see the remaining portions of § IV.A and the pseudocode in algorithm 3 – Seto’s improved algorithm restricts the “paths” to being “within the window defined by dw”, i.e. Seto’s algorithm relaxes “the boundary condition” that the algorithm must start at the first point, and end at the last point, wherein instead Seto’s algorithm truncates the sequences to “the same length” for the window “dw”– it would have been obvious to use Seto’s improved version in the system of Jekel as Jekel already teaches using DTW, and also teaches using FastDTW in the section “Dynamic time warping” on page 359-360 of Jekel for the curve matching – Seto’s modified version is an improvement on both of these algorithms (see Seto algorithm 1 which is “Fast DTW”, wherein Seto’s algorithm 3 is “Fast DTWsubseq”))



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jekel on using similarity measures, including “Dynamic time warping”, for curve matching for parameter identification using inverse analysis with the teachings from Seto on an improved DTW algorithm. The motivation to combine would have been that Seto’s algorithm improves both the “computational efficiency and similarity measure accuracy” (see citation above) when compared to the DTW and FastDTW of Jekel. 

Jekel, as modified by Sekel, does not explicitly teach:
 a time-marching simulation

Zhu teaches:
 a time-marching simulation (Zhu, abstract, teaches a FEA model which uses “a time-marching simulation” where this is for stress-strain curves – e.g., see figure 2)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jekel, as modified above, on a system which includes using FEA simulations for stress-strain curves  with the teachings from In other words, the motivation to combine would have been to enable the system to simulate the stress-strain curves up to the “failure” points wherein a time-marching simulation enables this as per ¶ 27 of Zhu wherein the time-marching simulation enables the FEA model to be simulated for “a number of solution cycles or time steps” until “it experiences a metal necking failure”. 
This would have enabled the system to test a larger range of stress-strain curves than just the ones used in Jekel – e.g., see figure 2 of Jekel - as the system would now also be able to simulate up to the “failure” and furthermore the system of Zhu further automates these simulations and assists in avoiding “incorrect simulation” (Zhu, as cited above). 

Regarding Claim 2

	The method of claim 1, the similarity measure technique further comprises: (To clarify – Seto is modifying Jekel’s use of DTW for the similarity measure, as cited above)
	creating, with the application module, an initial set of connectors between each node of the computed curve and a corresponding node of the reference curve based on criteria of the similarity measure technique; (Seto, see figure 1 – the DTW algorithm creates an initial set of connectors, as shown, between the nodes of the computed/reference curve based on the criteria of the similarity measure technique – for clarity Seto algorithm 3 is being relied upon, figure 1 is showing the result from algorithm 1 wherein algorithm 3 is a modified version of 1, i.e. DTW algorithms, including the Fast DTWsubseq algorithm 3, use connectors to connect the data points of the two curves – wherein the “DTW D” is a “distance” metric between the points (see definitions 3.2 and 3.3 on page 2 of Seto, col. 2)

    PNG
    media_image3.png
    351
    631
    media_image3.png
    Greyscale

and 11Attorney Docket No. LSTC-135determining, with the application module, whether the computed curve is compatible with the reference curve; (Seto, see algorithm 3 which recites in part “if Dk < optD” then... end”, i.e. Seto determines that the computed curve is compatible with the reference curve – this is used to determine the “optimal warping path”, and in regards to claim interpretation – limitations are not read in from the specification, and this claim is a contingent claim, i.e. when the computed curve “is compatible” then only this limitation is required as the below limitations are only required when the curve is “incompatible” – see MPEP § 2111.04 for contingent limitations – to clarify, this limitation is interpreted as merely an recitation in a computer-implemented method)
	when the computed curve is compatible with the reference curve, calculating, with the application module, an average distance between the computed curve and the reference as the curve difference measurement parameter. (Seto teaches this – see Seto, page 3, col. 1, ¶ 1 “The algorithm also returns the sum of the pointwise distances along the optimal path”, and also see definitions 3.2 and 3.3 on page 2 col. 2 – these teach that the “cost function” is based “distance” and then that the “Dynamic Time Warping Distance” is “the sum of the pointwise distances along the optimal path”, in other words that the system returns the sum of the distances along the path – in regards to average distance this would have been obvious to do as this is merely dividing the DTW distance by the number of connectors or the number of node, i.e. the average distance would have been merely an obvious variant of the DTW distance)


when the computed curve is incompatible with the reference curve, (To clarify – this is an optional step in the method claim, i.e. if the curve is not incompatible, then this limitation, and the limitations below, are not required – see MPEP § 2111.04, i.e. “The broadest  reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, i.e. the curve being compatible means that the conditions precedent to the below limitations (i.e., the curve being incompatible) are not met and therefore the BRI of the claim does not include the steps below as they are not required to be performed)
(a) discarding, with the application module, all end connectors except innermost one at both ends of the reference curve;
	(b) redefining, with the application module, the computed curve by remeshing inner portion with nodes connected to at least one connector;
	(c) recreating, with the application module, a new set of connectors between each node of the computed curve and a corresponding node of the reference curve based on the criteria of the similarity measure technique;
	and repeating (a)-(c) until the computed curve is compatible with the reference curve;


Regarding Claim 4
Seto teaches:
	The method of claim 2, wherein the criteria of the similarity measure technique comprises ensuring each connector is the shortest distance between said each node of the computed curve and the corresponding node of the reference curve. (Seto, see algorithm 3 and the “DTWD” equation, and then see definition 3.3 which clarifies that this is for “pointwise distances” wherein definition 3.2 on page 2 col. 2 teaches that there is a “cost” for the warping path that is defined based on the distance between the point, in other words the DTW algorithm, and modifications of it, find the shortest distance to connect the nodes between the two curves – i.e. it penalizes the path based on this distance to find the optimal warping, wherein in algorithm 3 the system is to find “if Dk < optD”, i.e. the shortest distance)

Regarding Claim 6
Jekel teaches: 
	The method of claim 2, wherein the average distance is sum of lengths of all connectors divided by the number of nodes. (Seto teaches this – see Seto, page 3, col. 1, ¶ 1 “The algorithm also returns the sum of the pointwise distances along the optimal path”, and also see definitions 3.2 and 3.3 on page 2 col. 2 – these teach that the “cost function” is based “distance” and then that the “Dynamic Time Warping Distance” is “the sum of the pointwise distances along the optimal path”, in other words that the system returns the sum of the distances along the path – in regards to average distance this would have been obvious to do as this is merely dividing the DTW distance by the number of connectors or the number of to clarify – the claimed lengths are Seto’s “pointwise distances”, i.e. point-to-point distance of the path, wherein Seto teaches taking the “sum” of these distances along the path – it would have been obvious to take this sum and divide it by the number of connects or the number of nodes as an obvious variant of the DTW distance)

Regarding Claim 7
Jekel teaches:
	A system for determining a numerical material model that optimally emulates physical material test results comprising: (Jekel, abstract, teaches a system using a variety of methods/”measures” wherein “The measures are then used to solve more complicated inverse analysis, where material parameters are identified for a kinematic hardening transversely anisotropic material model. The inverse analysis finds material parameters such that a non-linear FE model reproduces the behavior from five experimental hysteresis loops [i.e. a numerical model that optimally emulates/reproduces the test results from experimental hysteresis loops]. Each method was shown to find useful parameters for these problems...” and then see the introduction for more clarification, e.g. ¶ 2 teaches “In this context an inverse analysis refers to the process of using optimization to minimize the difference between experimental data and a numerical model’s response.”)
	an input/output (I/O) interface; (Jekel, as cited above teaches a computer implementing the process – a computer obviously includes an IO interface)
a memory for storing computer readable code for at least a finite element analysis (FEA) based application module; (Jekel, as cited above, teaches a computer implementing an FEA-based method – also see the below citations for more clarification on the FEA)
	at least one processor coupled to the memory, said at least one processor executing the computer readable code in the memory to cause the application module to perform operations of:(Jekel, as cited above, teaches a computer implementing an FEA-based method)
	receiving a reference curve defined with multiple nodes of measured stress- strain data obtained in a physical material test of a specimen;  (Jekel, as cited above in the abstract and introduction teaches a system which is “using optimization to minimize the difference between experimental data and a numerical model’s response”, e.g. see figure 2 – this teaches that reference “experimental” curves are received by the system, wherein these curves have a plurality of nodes [the data points] of measured “stress” and “strain” data [see fig. 2] that were obtained from a physical test, i.e. “experimental hysteresis loops” (page 356, col. 1, ¶ 1), see the section “Methodology” for more clarification wherein ¶ 1 summarizes the system as “In general some experiment was conducted on a material (e.g. a load-unload uniaxial test, or tension-compression test). Then a numerical model was created which replicates the physical conditions of the test (e.g. an appropriately constrained FE model). In the case of using a FE model, this process has been referred to as the FE model updating (FEMU) method [21]. An inverse analysis determines parameters of the numerical model by minimizing the difference between experimental data and the response of the numerical model. Optimization is used to find the parameters by minimizing an objective function which describes the quality-of-fit from the collection of parameters.”
creating a FEA model representing the specimen which is associated with numerical material properties defined by a formula having a set of adjustable coefficients;(Jekel, as cited above in the abstract, introduction, and methodology sections teaches that this system creates an “FE model” [FEA model], i.e. see the section methodology ¶ 1 “Then a numerical model was created which replicates the physical conditions of the test (e.g. an appropriately constrained FE model).” and see page 361 col. 1, ¶ 1-3 wherein ¶ 3 teaches “Lastly, material parameters were identified for a kinematic hardening transversely anisotropic material model. Optimization was used to find the parameters such that the FE models reproduce experimental tension-compression tension cycles. Test data is from five different tension compression- tension cycles. The material exhibits stress strain hysteresis, and the results compare the differences between measures of similarity. To see how the objective functions deal with noise, the inverse problems are solved again with artificially added noise to the desired curves”, and then see page 362 col. 1, ¶ 1 and equation 2 for an example “equation” with “parameters” and also see page 363 col. 2 ¶ 1 for another example in which “The LS-DYNA material model MAT 125 is calibrated using a single element, and the nine unknown material parameters are determined by matching the response of the LS-DYNA model to five experimental hysteresis tension-compression-tension curves.”, in other words the FEA model is associated with a “material model” which is a formula, or set of formulas which define “material parameters” (e.g., page 361, col. 1, ¶ 3) [example of numerical material properties] wherein the “material model” has adjustable coefficients that are optimized to “find the parameters such that the FE models reproduce experimental” data, for claim interpretation see figure 4 in the instant specification which is a “material model” and see ¶ 21 in the specification which recites that this is “an example formula 400 that defines material properties”, i.e. the claimed formula encompasses the “material model” of Jekel under the BRI)
	obtaining a number of computed curves each defined with multiple nodes of computed stress-strain values by conducting a...simulation of the material test using the FEA model with unique values for the set of adjustable coefficients; (Jekel, as cited above in the Methodology section teaches this, i.e. see page 357, col. 1, ¶ 3 as cited above “Then a numerical model was created which replicates the physical conditions of the test (e.g. an appropriately constrained FE model). In the case of using a FE model, this process has been referred to as the FE model updating (FEMU) method [21]. An inverse analysis determines parameters of the numerical model by minimizing the difference between experimental data and the response of the numerical model. Optimization is used to find the parameters by minimizing an objective function which describes the quality-of-fit from the collection of parameters.”, in other words the FE model is used to simulate the material test conditions in order to obtain a computed curve and then the system performs “updating a FE model, where material parameters are determined such that the FE model’s response best replicates an experiment” during “inverse analysis” (page 355, col. 2, ¶ 1), and then see page 364 col. 1, ¶ 2 for an example of this wherein “This overall strategy requires a large number of function evaluations on multiple non-linear FE models” [a number of computed curves are obtained during the optimization, i.e. for each set of “parameters”/adjustable coefficients])
	calculating respective curve difference measurement parameters between each of the computed curves and the reference curve using a similarity measure technique that includes [having] excess end portion of each of the computed curves... (Jekel, see the section 
in regards to the excess end portions  – see page 357, col. 1, wherein “One problem is that there are a different number of data points on the experimental curve than the numerical curve”, e.g. see figure 2 and page 358 col. 1 ¶ 1 “An example of where an experimental curve and numerical curve have different overall lengths is seen in the material tension-compression-tension test of Fig. 2.”, in other words the computed curves [the numerical curves] have different lengths, e.g. having excess ends on the computed curves compared to the numerical curves)
	and determining optimal values for the set of adjustable coefficients by estimating a minimum of the curve difference measurement parameters in accordance with an optimization technique. (Jekel, see page 361 col. 1 ¶ 1-3, and see the other portions cited above – the system is to use “the similarity measures...in optimizations to identify parameters”, wherein the section “Straight line illustrative fit” ¶ 1 is an example which clarifies “The similarity measures were minimized using the genetic algorithm (GA) implemented in LS-OPT with the default parameters.” also see the section Methodology ¶ 1 “An inverse analysis determines parameters of the numerical model by minimizing the difference between experimental data and the response of the numerical model. Optimization is used to find the parameters by minimizing an objective function which describes the quality-of-fit from the collection of parameters.”, in other words the system determines, using an optimization algorithm such as a GA, optimal values for the set of adjustable coefficients in the material models by minimizing the curve different measure parameters with an optimization technique, for claim interpretation see ¶ 28 in the instant specification which recites embodiments including “genetic algorithm” for the “optimization technique”)

Jekel does not explicitly teach:
 a time-marching 
includes trimming off excess end portion of each of the computed curves so as to match the reference curve;

Seto teaches:
includes trimming off excess end portion of each of the computed curves so as to match the reference curve; (Seto, abstract and introduction teaches “a method based on dynamic time warping (DTW)” wherein the method is a modified form “to improve on computational efficiency and similarity measure accuracy”, and then see page 3, col. 2, ¶ 3 “Therefore, at each displacement k, we truncate [example of trimming] both input series, Xi and Xj , to the same length” [trimming off excess end portion] as part of section IV for the “DTWSUBSEQ” method which is the above described “modification to DTW” which improves the efficiency and accuracy, in other words Seto teaches an improved version of DTW that includes truncating the input series for the algorithm as part of the improved algorithm – see the remaining portions of § IV.A and the pseudocode in algorithm 3 – Seto’s improved algorithm restricts the “paths” to being “within the window defined by dw”, i.e. Seto’s algorithm relaxes “the it would have been obvious to use Seto’s improved version in the system of Jekel as Jekel already teaches using DTW, and also teaches using FastDTW in the section “Dynamic time warping” on page 359-360 of Jekel for the curve matching – Seto’s modified version is an improvement on both of these algorithms (see Seto algorithm 1 which is “Fast DTW”, wherein Seto’s algorithm 3 is “Fast DTWsubseq”))

Seto is considered analogous art as Seto is reasonably pertinent to the problem faced by the inventor of dealing with significantly unmatched curve lengths (i.e. that the measured curve/reference curve is shorter than the simulated curve).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jekel on using similarity measures, including “Dynamic time warping”, for curve matching for parameter identification using inverse analysis with the teachings from Seto on an improved DTW algorithm. The motivation to combine would have been that Seto’s algorithm improves both the “computational efficiency and similarity measure accuracy” (see citation above) when compared to the DTW and FastDTW of Jekel. 

Jekel, as modified by Sekel, does not explicitly teach:
 a time-marching simulation

Zhu teaches:
 a time-marching simulation (Zhu, abstract, teaches a FEA model which uses “a time-marching simulation” where this is for stress-strain curves – e.g., see figure 2)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jekel, as modified above, on a system which includes using FEA simulations for stress-strain curves  with the teachings from Zhu on which uses a time-marching FEA simulation to obtain stress-strain curves and include the effects of a “fracture” as part of this (see figure 2 of Zhu). The motivation to combine would have been that “Prior art approaches have been developed from physical metal specimen testing using average strain around the neck in metal necking failure, for example, data obtained basing on average strain measured with Strain gauges. As a result, users need to specify a set of metal necking failure criteria that are finite element mesh (element dimension) dependent. These prior art approaches often cause confusions and difficulties for preparing input data and lead to incorrect simulation because users need to prepare the failure criteria based on these artificial and ad hoc requirement... It would therefore be desirable to have methods and systems for specifying mesh size independent metal necking failure criteria in a time-marching numerical simulation of a structure expected to experience metal necking failure.” In other words, the motivation to combine would have been to enable the system to simulate the stress-strain curves up to the “failure” points wherein a time-marching simulation enables this as per ¶ 27 of Zhu wherein the time-marching simulation enables the FEA model to 
This would have enabled the system to test a larger range of stress-strain curves than just the ones used in Jekel – e.g., see figure 2 of Jekel - as the system would now also be able to simulate up to the “failure” and furthermore the system of Zhu further automates these simulations and assists in avoiding “incorrect simulation” (Zhu, as cited above). 

Regarding Claim 13.
Jekel teaches:
	A non-transitory computer readable medium containing instructions... comprises: (Jekel, abstract, teaches a system using a variety of methods/”measures” wherein “The measures are then used to solve more complicated inverse analysis, where material parameters are identified for a kinematic hardening transversely anisotropic material model. The inverse analysis finds material parameters such that a non-linear FE model reproduces the behavior from five experimental hysteresis loops [i.e. a numerical model that optimally emulates/reproduces the test results from experimental hysteresis loops]. Each method was shown to find useful parameters for these problems...” and then see the introduction for more clarification, e.g. ¶ 2 teaches “In this context an inverse analysis refers to the process of using optimization to minimize the difference between experimental data and a numerical model’s response.”)
	receiving, in a computer system having at least a finite element analysis (FEA) based application module installed thereon, a reference curve defined with multiple nodes of measured stress-strain data obtained in a physical material test of a specimen; (Jekel, as cited 

    PNG
    media_image2.png
    431
    487
    media_image2.png
    Greyscale

	creating, with the application module, a FEA model representing the specimen which is associated with numerical material properties defined by a formula having a set of adjustable coefficients; (Jekel, as cited above in the abstract, introduction, and methodology sections teaches that this system creates an “FE model” [FEA model], i.e. see the section methodology ¶ 1 “Then a numerical model was created which replicates the physical conditions of the test (e.g. an appropriately constrained FE model).” and see page 361 col. 1, ¶ 1-3 wherein ¶ 3 teaches “Lastly, material parameters were identified for a kinematic hardening transversely anisotropic material model. Optimization was used to find the parameters such that the FE models reproduce experimental tension-compression tension cycles. Test data is from five different tension compression- tension cycles. The material exhibits stress strain hysteresis, and the results compare the differences between measures of similarity. To see how the objective in other words the FEA model is associated with a “material model” which is a formula, or set of formulas which define “material parameters” (e.g., page 361, col. 1, ¶ 3) [example of numerical material properties] wherein the “material model” has adjustable coefficients that are optimized to “find the parameters such that the FE models reproduce experimental” data, for claim interpretation see figure 4 in the instant specification which is a “material model” and see ¶ 21 in the specification which recites that this is “an example formula 400 that defines material properties”, i.e. the claimed formula encompasses the “material model” of Jekel under the BRI)
	obtaining, with the application module, a number of computed curves each defined with multiple nodes of computed stress-strain values by conducting...simulation of the material test using the FEA model with unique values for the set of adjustable coefficients; (Jekel, as cited above in the Methodology section teaches this, i.e. see page 357, col. 1, ¶ 3 as cited above “Then a numerical model was created which replicates the physical conditions of the test (e.g. an appropriately constrained FE model). In the case of using a FE model, this process has been referred to as the FE model updating (FEMU) method [21]. An inverse analysis determines parameters of the numerical model by minimizing the difference between experimental data and the response of the numerical model. Optimization is used to find the parameters by in other words the FE model is used to simulate the material test conditions in order to obtain a computed curve and then the system performs “updating a FE model, where material parameters are determined such that the FE model’s response best replicates an experiment” during “inverse analysis” (page 355, col. 2, ¶ 1), and then see page 364 col. 1, ¶ 2 for an example of this wherein “This overall strategy requires a large number of function evaluations on multiple non-linear FE models” [a number of computed curves are obtained during the optimization, i.e. for each set of “parameters”/adjustable coefficients])
	calculating, with the application module, respective curve difference measurement parameters between each of the computed curves and the reference curve using a similarity measure technique that includes [having] excess end portion of each of the computed curves... (Jekel, see the section “Methodology” – the “measures of the similarity between two curves for inverse analyses” is an example of this, i.e. the described examples in Jekel of “similarity measures” are various similarity measurement techniques that are used to calculate curve difference measurement parameters between each of the computed curves and the reference/experimental curve
in regards to the excess end portions  – see page 357, col. 1, wherein “One problem is that there are a different number of data points on the experimental curve than the numerical curve”, e.g. see figure 2 and page 358 col. 1 ¶ 1 “An example of where an experimental curve and numerical curve have different overall lengths is seen in the material tension-compression-tension test of Fig. 2.”, in other words the computed curves [the numerical curves] have 
and determining, with the application module, optimal values for the set of adjustable coefficients by estimating a minimum of the curve difference measurement parameters in accordance with an optimization technique. (Jekel, see page 361 col. 1 ¶ 1-3, and see the other portions cited above – the system is to use “the similarity measures...in optimizations to identify parameters”, wherein the section “Straight line illustrative fit” ¶ 1 is an example which clarifies “The similarity measures were minimized using the genetic algorithm (GA) implemented in LS-OPT with the default parameters.” also see the section Methodology ¶ 1 “An inverse analysis determines parameters of the numerical model by minimizing the difference between experimental data and the response of the numerical model. Optimization is used to find the parameters by minimizing an objective function which describes the quality-of-fit from the collection of parameters.”, in other words the system determines, using an optimization algorithm such as a GA, optimal values for the set of adjustable coefficients in the material models by minimizing the curve different measure parameters with an optimization technique, for claim interpretation see ¶ 28 in the instant specification which recites embodiments including “genetic algorithm” for the “optimization technique”)

Jekel does not explicitly teach:
for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part by a method
 a time-marching 
includes trimming off excess end portion of each of the computed curves so as to match the reference curve;

Seto teaches:
includes trimming off excess end portion of each of the computed curves so as to match the reference curve; (Seto, abstract and introduction teaches “a method based on dynamic time warping (DTW)” wherein the method is a modified form “to improve on computational efficiency and similarity measure accuracy”, and then see page 3, col. 2, ¶ 3 “Therefore, at each displacement k, we truncate [example of trimming] both input series, Xi and Xj , to the same length” [trimming off excess end portion] as part of section IV for the “DTWSUBSEQ” method which is the above described “modification to DTW” which improves the efficiency and accuracy, in other words Seto teaches an improved version of DTW that includes truncating the input series for the algorithm as part of the improved algorithm – see the remaining portions of § IV.A and the pseudocode in algorithm 3 – Seto’s improved algorithm restricts the “paths” to being “within the window defined by dw”, i.e. Seto’s algorithm relaxes “the boundary condition” that the algorithm must start at the first point, and end at the last point, wherein instead Seto’s algorithm truncates the sequences to “the same length” for the window “dw”– it would have been obvious to use Seto’s improved version in the system of Jekel as Jekel already teaches using DTW, and also teaches using FastDTW in the section “Dynamic time warping” on page 359-360 of Jekel for the curve matching – Seto’s modified version is an improvement on both of these algorithms (see Seto algorithm 1 which is “Fast DTW”, wherein Seto’s algorithm 3 is “Fast DTWsubseq”))

Seto is considered analogous art as Seto is reasonably pertinent to the problem faced by the inventor of dealing with significantly unmatched curve lengths (i.e. that the measured curve/reference curve is shorter than the simulated curve).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jekel on using similarity measures, including “Dynamic time warping”, for curve matching for parameter identification using inverse analysis with the teachings from Seto on an improved DTW algorithm. The motivation to combine would have been that Seto’s algorithm improves both the “computational efficiency and similarity measure accuracy” (see citation above) when compared to the DTW and FastDTW of Jekel. 

Jekel, as modified by Sekel, does not explicitly teach:
for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part by a method
 a time-marching simulation

Zhu teaches:
for numerically estimating a pre-stamped shape of a workpiece used for manufacturing a product/part by a method (Zhu, see the abstract – this is for numerically estimating the 
 a time-marching simulation (Zhu, abstract, teaches a FEA model which uses “a time-marching simulation” where this is for stress-strain curves – e.g., see figure 2)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jekel, as modified above, on a system which includes using FEA simulations for stress-strain curves  with the teachings from Zhu on which uses a time-marching FEA simulation to obtain stress-strain curves and include the effects of a “fracture” as part of this (see figure 2 of Zhu). The motivation to combine would have been that “Prior art approaches have been developed from physical metal specimen testing using average strain around the neck in metal necking failure, for example, data obtained basing on average strain measured with Strain gauges. As a result, users need to specify a set of metal necking failure criteria that are finite element mesh (element dimension) dependent. These prior art approaches often cause confusions and difficulties for preparing input data and lead to incorrect simulation because users need to prepare the failure criteria based on these artificial and ad hoc requirement... It would therefore be desirable to have methods and systems for specifying mesh size independent metal necking failure criteria in a time-marching numerical simulation of a structure expected to experience metal necking failure.” In other words, the motivation to combine would have been to enable the system to simulate the stress-strain curves up to the “failure” points wherein a time-marching simulation enables this as per ¶ 27 of Zhu wherein the time-marching simulation enables the FEA model to 
This would have enabled the system to test a larger range of stress-strain curves than just the ones used in Jekel – e.g., see figure 2 of Jekel - as the system would now also be able to simulate up to the “failure” and furthermore the system of Zhu further automates these simulations and assists in avoiding “incorrect simulation” (Zhu, as cited above). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jekel et al., “Similarity measures for identifying material parameters from hysteresis loops using inverse analysis”, Published July 14th, 2018 in view of Seto et al., “Multivariate Time Series Classification Using Dynamic Time Warping Template Selection for Human Activity Recognition”, 2015 and in further view of Zhu et al., US 2016/0328503 in further view of Mueen et al., “Extracting Optimal Performance from Dynamic Time Warping”, 2016

Regarding Claim 3
Jekel, as modified above, does not explicitly teach:
	... wherein the computed curve is compatible with the reference curve when none of the connectors is connected to a same node of the computed curve. 

Mueen teaches:
	...wherein the computed curve is compatible with the reference curve when none of the connectors is connected to a same node of the computed curve. (Mueen, see slide 30 which for a visual illustration for clarification on this see slides 21-23 – the plot shown on slide 31 and reproduced below teaches that the “warping path” is contrainted such that for every node on both curves (of equal length) that there is only 1 connector, i.e. node 1 only connects to node 1, node 2 to node 2, etc. between the curves – this constraint on the warping path ensures that none of the connectors are connected to a same node of the computed curve, as this warping constrain ensures that for each pair of nodes (i.e., a node on the reference curve and a node on the computed curve) that there is only a single connector) (

    PNG
    media_image4.png
    439
    417
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jekel, as modified above, on a system which uses a DTW algorithm with the teachings from Mueer on setting a warping constraint for the DTW algorithm such as “w = 0”. The motivation to combine would have been that “the most useful speedup tricks all exploit w” (slide 30), i.e. this would have made the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arrubas-Gil, “Pairwise dynamic time warping for event data”, 2013 – see the abstract, see § 2 specifically see § 2.3 on page 259 which uses a DTW algorithm with “an interpolation step” in steps 7-8, e.g. see figure 2 
Elfrat et al., “Curve Matching, Time Warping, and Light Fields: New Algorithms for Computing Similarity between Curves”, 2007 – see the abstract, see figure 1 (b) and (c) “demonstrate the matching results under two different samplings of the curves.” and then see § 5
Gins et al., “Hybrid Derivative Dynamic Time Warping for Online Industrial Batch-End Quality Estimation”, 2012– see the abstract, see §2.1 which teaches in part “In HDDTW, the measurement signals are first approximated using piece-wise linear approximations because of the inherent numerical instability of computing derivatives of noisy data. The length of each linear part is determined dynamically based on the profile’s properties by starting a new linear part whenever the current approximation deviates too much from the true signal...” and see figure 4
Husain et al., “An inverse finite element procedure for the determination of constitutive tensile behavior of materials using miniature specimen”, 2004 – see the abstract, see the 
Munich et al., “Continuous Dynamic Time Warping for translation invariant curve alignment with applications to signature verification”, 1999, – see § 2, specifically §2.3 for CDTW – see col. 2 on page 3, ¶ 1 for “a linear interpolation model between sample points”
Phan et al., “eDTWBI: effective imputation method for univariate time series”, see figure 1 and page 3, see page 4 algorithm 1
Tao et al., “An iterative procedure for determining effective stress–strain curves of sheet metals”, 2009  - see the abstract for an “iterative” procedure using FEA simulations and “measured stress-strain curve” for modelling the stress-strain curve of a material
Witowski et al., “Modified Dynamic Time Warping for Utilizing Partial Curve Data to Calibrate Material Models”, 2020 – this is the inventor’s own publication related to the instant invention – see figure 2 and pages 4-5
Witowski et al., “Application of Digital Image Correlation to Material Parameter Identification using LS-OPT”, 2017 – see §1 and § 2  and § 3.3 as well as figure 1, also see § 5
Witowski et al., “An Effective Curve Matching Metric for Parameter Identification using Partial Mapping” – see the abstract and the introduction, see pages 3-5
Witowski et al., “Application of a Full-Field Calibration Concept for Parameter Identification of HS-Steel with LS-OPT”, 2018 – see the abstract, see figure 9 and the section “Optimization”
Du Bois et al., “An LS-OPT® methodology for utilizing partial curve data for the calibration of material models”, 2019 – see the introduction, see table 1, see §6
Fu et al., US 2014/0095132 A1 – see the abstract, see figure , see ¶ 11, see ¶ 26-30
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128